The Honorable Douglas C. Kidd State Representative P.O. Box 137 Benton, AR 72018-0137
Dear Representative Kidd:
You have requested an Attorney General opinion in response to the following question:
  Can citizens of a school district petition for a curriculum change, dress code, etc., thereby having the issues placed on the school election ballot?
It is my opinion that citizens of a school district can petition to have the issue of a school dress code placed on the ballot for a school election, but that they cannot petition to have other issues placed on the ballot.
Section 1 of Act 1301 of 1999 amends A.C.A. § 6-18-102 in various ways, including the addition of a section that provides specific authority for the qualified electors of a school district to petition to have the issue of a dress code placed on the school election ballot. That new section of6-18-102 states:
  (i) Qualified electors of the district may at anytime, by petition, have the question of implementing a uniform dress code voted upon at the next school election. The petition shall be signed by not less than five percent (5%) of the qualified electors in the district.
A.C.A. § 6-18-102(i), as amended by Act 1301 of 1999, § 1.
The above-quoted provision addresses only the issue of dress codes. It does not authorize the citizens of a school district to petition to have any other issue placed on the school election ballot. Moreover, I am aware of no other source of law that grants such authority. Amendment 7
to the Arkansas Constitution, which reserves to the people the right of initiative does not apply to school elections.
I therefore conclude that the citizens of a school district can, under the authority of Act 1301 of 1999, petition to place the issue of a school dress code on the school election ballot, but they are not authorized by any source of law to petition to have any other issue placed on that ballot.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh